 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8   ROBERT E. CHRISTOFFERSON, et al.,                   Case No. 1:18-cv-01370-AWI-SAB

 9                   Plaintiffs,                         ORDER REQUIRING DISPOSITIVE
                                                         DOCUMENTS TO BE FILED WITHIN
10           v.                                          SIXTY DAYS

11   ALL PURE POOL SERVICE OF CENTRAL                    (ECF No. 13)
     CALIFORNIA, INC., et al.,
12
                     Defendants.
13

14

15          Plaintiffs Robert Christofferson and Sandra Christofferson filed this action on October 4,

16 2018. (ECF No. 1.) On January 23, 2019, Plaintiffs were ordered to file a notice of status of this

17 action. (ECF No. 12.) On January 24, 2019, Plaintiffs filed a notice informing the Court that the

18 matter has conditionally settled.

19          Accordingly, it is HEREBY ORDERED that:

20          1.      All pending matters and dates in this action are VACATED; and

21          2.      Plaintiffs shall file dispositional documents within sixty days of the date of entry

22                  of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        January 26, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
